UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-6594



RICHARD WADE KENDRICK,

                                            Plaintiff - Appellant,

         versus

BILL CLINTON; JANET RENO; DEPARTMENT OF JUS-
TICE; U. S. DISTRICT COURT FOR THE WESTERN
DISTRICT OF VIRGINIA; JAMES TURK, Judge;
FEDERAL COURT OF APPEALS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Chief
District Judge. (CA-96-346-AM)


Submitted:   September 20, 1996          Decided:   October 1, 1996

Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Wade Kendrick, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Kendrick v. Clinton, No. CA-96-346-AM (E.D. Va. Mar. 14,
1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2